Citation Nr: 0913048	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  06-34 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for a back 
disorder has been submitted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1952 to July 
1956.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri where the RO declined reopening the claim.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  An RO decision dated in November 1964, denied the 
Veteran's claim for service connection for a back condition 
on the basis that the only current back disorder shown was a 
constitutional or developmental abnormality that pre-existed 
service. 

2.  Evidence received since the November 1964 decision does 
not raise a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The November 1964 decision that denied the claim for 
entitlement to service connection for a back condition is 
final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 
38 C.F.R. § 20.1103 (2008).

2.  Evidence received since the November 1964 rating decision 
is not new and material, and, therefore, the claim may not be 
reopened.  38 U.S.C.A. §§ 5108 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.156 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by or on behalf of the Veteran.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Veteran's 
Administration (VA) has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the Veteran of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the Veteran 
is expected to provide; and (4) request that the Veteran 
provide any evidence in his possession that pertains to the 
claim.  The requirement of requesting that the Veteran 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.

The VCAA letter dated in March 2006 fully satisfied the duty 
to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b)(1) (2008); Quartuccio, at 
187.  The Veteran was advised that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  This letter informed him that additional information 
or evidence was needed to support his claim, and asked him to 
send the information or evidence to VA.  See Pelegrini II, at 
120-121.

For purposes of evaluating the Veteran's request to reopen 
his claim of entitlement to service connection for a back 
disorder, the Board observes that in Kent v. Nicholson, 20 
Vet. App. 1 (2006), the Court held that with regard to 
matters that involve a request to reopen a previously denied 
claim for service connection based upon the receipt of new 
and material evidence, in addition to providing notice of the 
evidence and information that is necessary to establish 
entitlement to service connection, VA must first notify a 
claimant of the evidence and information that is necessary to 
reopen the claim.  To that end, the Court determined that in 
the context of a claim to reopen, the VCAA requires that VA 
must first review the bases for the prior denial of record, 
and then release a notice letter to the Veteran that explains 
the meaning of both "new" and "material" evidence, and 
also describes the particular type(s) of evidence necessary 
to substantiate any service connection elements that were 
found to be insufficiently shown at the time of the prior 
final VA denial.  Id. 
 
The March 2006 letter informed the Veteran that new and 
material evidence was needed to substantiate the claim to 
reopen and described what would constitute such new and 
material evidence.  The letter specifically explained the 
basis of the prior denial and directed the Veteran to submit 
any new and material evidence relating his back disability to 
military service or showing that his back disability 
manifested itself within one year after his discharge from 
service.  This letter was fully compliant with the 
requirements set forth in Kent v. Nicholson.  See Kent, 
supra. 
 
Since the Board has concluded that the preponderance of the 
evidence is against the claims, any questions as to the 
appropriate disability ratings or effective dates to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 
 
The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  In this regard, the Board notes that the March 
2006 letter notified the Veteran that if there were private 
medical records he would like the VA to request, he should 
complete the enclosed VA Forms 21-4142 (Authorization and 
Consent to Release Information).  In the alternative, the 
letter stated that the Veteran could personally obtain his 
private treatment records and submit them directly to the VA.  
In response to the March 2006 letter, the Veteran responded 
with a statement noting that he had requested medical records 
from the Campbell Clinic in Memphis, Tennessee, which were 
unavailable save an August 1993 treatment record previously 
submitted by the Veteran.  The Veteran alleged that the 
August 1993 treatment record referenced additional records 
from the Morehead Clinic in Malden, Missouri and Joseph 
Pehiman also of Malden, Missouri.  

Other than the August 1993 Campbell Clinic treatment record 
referenced by the Veteran, such records are not associated 
with the claims folder.  As noted above, several VA Forms 21-
4142 were sent to the Veteran.  Although the Veteran 
immediately responded to the March 2006 letter, and 
referenced some facilities he had received treatment at in 
the past, he failed to complete the forms authorizing release 
of information from these treatment providers.  In this 
regard, the Board observes that VA's duty to assist is not a 
one-way street; the Veteran also has an obligation to assist 
in the adjudication of his claim.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  Under the circumstances, the 
Board finds that VA has complied with the duty to assist to 
the extent possible, and that no further notice or assistance 
to the Veteran is required.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board also notes 
that, until a claim is reopened, VA does not have a duty to 
provide a medical examination or obtain a medical opinion.  
See 38 C.F.R. § 3.159(c)(1).

New and Material Evidence

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008).  That 
an injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2008). 

To establish service connection for a disorder there must be: 
(1) medical evidence of the current disability; (2) medical, 
or in certain circumstances, lay evidence of the in-service 
incurrence of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Gutierrez v. Principi 19 
Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 
247, 253 (1999)). 

Congenital or developmental conditions are not personal 
injuries or diseases and, therefore, generally may not be 
service connected as a matter of express VA regulation.  38 
C.F.R. §§ 3.303(c), 4.9 (2008).  There are, however, certain 
limited exceptions to this rule.  Where during service a 
congenital or developmental defect is subject to a 
superimposed injury or disease, service connection may be 
warranted.  VAOPGCPREC 82-90 (July 18, 1990).

Rating actions are final and binding based on evidence on 
file at the time the Veteran is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2008).  The Veteran has one (1) year from notification of a 
RO decision to initiate an appeal by filing a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if an appeal is not perfected within the 
allowed time period.  38 U.S.C.A. § 7105(b) and (c); 
38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a) (2008).  

Except as provided in Section 5108 of this title, when the RO 
disallows a claim, the claim may not thereafter be reopened 
and allowed and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105 (2008).   Rating 
actions from which an appeal is not perfected become final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2008).  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2008).

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 C.F.R. § 3.156(a) 
(2008), which defines "new and material evidence," was 
revised, effective August 29, 2001.  The instant claim to 
reopen was filed after that date, and the revised definition 
applies.  Under the revised definition, "new evidence" 
means evidence not previously submitted to agency decision 
makers, and "material evidence" means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  The new and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran's claim for a back condition was originally 
denied in a November 1964 rating decision.  A notice of 
appellate rights was enclosed with that decision.  There is 
no correspondence of record expressing disagreement with the 
denial of service connection during the appellate time 
period.  Therefore, the November 1964 rating decision is 
final.  

At the time of the November 1964 decision, the record 
included service treatment records, a post-service September 
1964 record from a private physician, an October 1964 VA 
examination, a certificate of attending physician dated in 
October 1964, and an x-ray report of the Veteran's back dated 
in 1964.  

The Veteran's service treatment records reflect that in 
September 1954 he complained of spasms of the lumbosacral and 
sacrospinal muscles.  The Veteran reported pain varying from 
soreness to a dull ache or dragging sensation.  Examination 
revealed pain in extension, forward flexion, and lateral 
flexion at the waist.  The Veteran reported "one previous 
episode 4 months ago subsided with residuals."  The examiner 
diagnosed low back strain, but ordered an x-ray to rule out a 
body defect.  The September 1954 x-ray report noted "no 
report of fracture or other abnormality."  No subsequent 
service treatment records note further complaints of back 
pain and the Veteran's July 1956 separation examination is 
also silent for back pain and specifically notes a normal 
spine and musculoskeletal system.  

The September 1964 record reflects that the Veteran had 
fallen through the floor of a dilapidated house while 
working, and that he was reporting pain in the lumbar and 
sacral areas of the spine on any movement.  The examiner 
noted diagnoses of lumbosacral syndrome, and lumbosacral 
"muscle distortion."

The October 1964 VA examination report and x-ray report found 
no indication of sciatica or disc problems, or bone or joint 
pathology.  The examiner diagnosed the Veteran with lumbar 
scoliosis.  

The October 1964 certificate of attending was completed by a 
physician who reportedly treated the Veteran.  The physician 
diagnosed the Veteran with muscle strain of the sacrospinalis 
muscles, based on the Veteran's report of tender muscles and 
difficulty with forward flexion at the waist.

In the November 1964 rating decision, the RO denied the 
Veteran's claim for service connection for a back condition.  
The RO essentially found that the only current back disorder 
shown on VA examination was a constitutional or developmental 
abnormality that was not considered a disability under the 
law.

Since November 1964, potentially relevant evidence received 
includes VA treatment records, a resubmitted copy of the 
September 1954 treatment record previously included in the 
Veteran's service treatment records and discussed above, 
private treatment records from August 1993, and multiple 
statements submitted by the Veteran. 
 
For evidence to be new and material in this matter, it would 
have to tend to show either that the Veteran suffered a 
current back condition that was the result of an injury 
superimposed over the congenital abnormality, or that it was 
otherwise incurred in or aggravated by service.  

In support of his claim, the Veteran submitted private 
treatment records from August 1993, which show that he was 
seen for both knee and back complaints at that time.  The 
record notes the Veteran reported back pain since falling 
down stairs while serving aboard ship in the Navy in 1952.  
Examination revealed limitation of extension and lateral 
flexion, with forward flexion resulting in his fingertips six 
(6) inches from the floor.  X-rays showed "severe narrowing 
of the L5-S1 disc space" and the private physician diagnosed 
the Veteran with "degenerative L5-S1 disc."  The only other 
new medical evidence with respect to the Veteran's claim to 
reopen is a notation in a VA examination from July 2006, 
wherein the Veteran reported that his back and knee problems 
forced him to retire in 1993.  

The new medical evidence reflects that the Veteran does have 
a current back disability.  However, the Board notes that 
none of the newly submitted medical evidence links any 
current back condition to any incident of the Veteran's 
military service.  While the Veteran did report a history of 
back problems since service to the examining physician in 
1993, the examiner did not offer any opinion as to the 
etiology of the back disorder diagnosed at that time, and a 
mere transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  No medical professional has ever attributed any 
current back disability to any incident or injury of his 
military service.  

The Board acknowledges the Veteran's sincere belief that his 
current back problems were caused by his military service.  
The Veteran contends that he hurt his back during a storm 
when "my legs went out of under me with the swells and then 
I dropped back down it felt like my back was jerked out of 
place."  However, the Board notes that the Veteran's lay 
assertions that a current back condition began in service 
were already of record at the time of the last denial.  Thus, 
they are essentially cumulative of evidence already of 
record, and do not raise a reasonable possibility of 
substantiating the claim.

As noted, while the additional treatment records constitute 
new evidence, other than the duplicative September 1954 
service treatment records, they are not material in that they 
do not show a possibility of substantiating the Veteran's 
claim.  Accordingly, the additional evidence received since 
November 1964 is not new and material and the claim may not 
be reopened.  Until the Veteran meets his threshold burden of 
submitting new and material evidence sufficient to reopen his 
claim, the benefit of the doubt doctrine does not apply.  
Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for a back disorder has not 
been received and, therefore, the claim is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


